Name: 84/271/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1984-05-18

 Avis juridique important|31984D027184/271/EEC: Commission Decision of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic) Official Journal L 132 , 18/05/1984 P. 0053 - 0053*****COMMISSION DECISION of 8 May 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC (Only the Greek text is authentic) (84/271/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Whereas on 13 February 1984 the Greek Government notified the Ministerial Decree of 2 February 1984 laying down for 1984 the fixing of the comparable earned income; Whereas, under Article 18 (3) of Directive 72/159/EEC, the Commission has to determine whether, having regard to the Ministerial Decree of 2 February 1984, the existing provisions in Greece for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Ministerial Decree of 2 February 1984 is consistent with the aims and requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Ministerial Decree of 2 February 1984, the provisions concerning the implementation in Greece of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 8 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24.